TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2018



                                       NO. 03-17-00828-CV


       Neurodiagnostic Consultants, LLC d/b/a Synaptic Resources of Austin, LLC, a
                       Texas Limited Liability Company, Appellant

                                                  v.

                                     Melody Nallia, Appellee




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, BOURLAND, AND TOTH
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BOURLAND


This is an appeal from the interlocutory order signed by the trial court on November 16, 2017.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.